Case 20-30524-KLP     Doc 62    Filed 03/22/21 Entered 03/22/21 16:29:40         Desc Main
                               Document      Page 1 of 14




                     UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF VIRGINIA
                              Richmond Division

   In re: Cheryl Cibula Payne,                     20-30524-KLP
                Debtor.                            Chapter 13

                            MEMORANDUM OPINION

         Debtor Cheryl Cibula Payne (the “Debtor”) requested that the Court

   enter a Rule to Show Cause (the “Application”) against respondents Thomas

   Clifford Payne, James M. Goff, II, (“Goff”) and James M. Goff, II, P.C. (“Goff,

   P.C.) (collectively, the “Respondents”) for their alleged violations of the

   automatic stay of § 362 of the Bankruptcy Code, 11 U.S.C. § 362 (hereinafter

   referred to as “§ 362”). In particular, the Debtor complained of the

   Respondents’ continuation of a divorce proceeding in the Circuit Court of

   Chesterfield County, Virginia (the “State Court”), styled Thomas Clifford

   Payne v. Cheryl Cibula Payne, Case No: CL16-2435 (the “Divorce Case”).

   Respondent Thomas Payne filed his response to the Application, to which the

   Debtor replied. A hearing on the Application was held on April 15, 2020.

         At the hearing on the Application, the parties presented argument.

   The Respondents did not contest, either at the hearing or in pleadings

   submitted to the Court, the Debtor’s assertion that the Respondents had

   proceeded in the State Court with knowledge of the pendency of the Debtor’s

   bankruptcy case, but rather set forth what they argued were the reasons why

   their actions did not fall within the prohibitions of § 362. At the conclusion of



                                           1
Case 20-30524-KLP      Doc 62     Filed 03/22/21 Entered 03/22/21 16:29:40           Desc Main
                                 Document      Page 2 of 14



   the hearing, the Court announced that it would conduct an evidentiary

   hearing on the matter at a later date. On April 21, 2020, the Court issued its

   Order to Show Cause, directing the Respondents to appear on June 25, 2020,

   and “show cause why they should not be found to have violated the automatic

   stay of the Bankruptcy Code, 11 U.S.C. § 362, and why the Court should not

   impose sanctions therefor.” ECF 33.

          The scheduled June 25 evidentiary hearing (the “Show Cause

   Hearing”) was continued to August 18, 2020. At the Show Cause Hearing, the

   Court heard the testimony of the Debtor and Respondent James M. Goff, II.

   After hearing testimony and admitting a number of exhibits into evidence,

   the Court took the matter under advisement. The Court directed the Debtor

   to submit documentation supporting her claim for attorney’s fees.

          Thereafter, on August 18, 2020, the Debtor filed her “Motion for

   Attorney’s Fees” (the “Fee Motion”), seeking an award of $2,460 for fees

   “directly incurred in connection with the show cause proceeding,” and an

   additional $840 for fees incurred in connection with the defense of a separate

   adversary proceeding (the “Adversary Proceeding”), for a total of $3300.” 1

   Respondents James M. Goff, II, and James M. Goff, II, P.C., filed their

   response to the Fee Motion 2 on August 26, 2020. The Court has carefully




   1 ECF 57. The Adversary Proceeding was filed by Respondents on May 5, 2020, Adv. Pro. 20-
   03037-KLP, seeking a determination that the Debtor’s obligation to Thomas Payne incurred
   in the Divorce Case was a nondischargeable domestic support obligation. An order granting
   the Debtor’s motion to dismiss the Adversary Proceeding was entered on August 31, 2020.
   2 ECF 60.


                                               2
Case 20-30524-KLP        Doc 62    Filed 03/22/21 Entered 03/22/21 16:29:40               Desc Main
                                  Document      Page 3 of 14



   reviewed the pleadings, evidence and arguments of counsel submitted in this

   matter and makes the following Findings of Fact and Conclusions of Law.3

                                           Jurisdiction

          The Court has jurisdiction in this matter pursuant to 28 U.S.C

   §§ 157(b)(1) and 1334(b). This is a core proceeding under 28 U.S.C.

   § 157(b)(2)(A,O).

                                        Findings of Fact

          The Debtor filed a petition under chapter 13 (the “Petition”) in this

   Court on January 31, 2020. At the time the Petition was filed and prior

   thereto, the Debtor’s ex-husband Thomas Clifford Payne was represented by

   James M. Goff, II, and James M. Goff, II, P.C., in the Divorce Case. On

   January 15, 2020, prior to the January 31, 2020, filing of the Petition, the

   State Court entered a final decree in the Divorce Case.

          In response to the Debtor’s bankruptcy filing, on February 5, 2020,

   Thomas Clifford Payne, by James M. Goff, II, and James M. Goff, II, P.C.,

   filed several documents in the Divorce Case, including a Motion to Stay (the

   “Stay Motion”), a Motion to Rehear and Reconsider (the “Motion to Rehear”),

   and an Amended Motion to Rehear and Reconsider (“the Amended Motion”)

   (collectively, the “State Court Motions”). Respondents maintain that the

   purpose of the Stay Motion was to prevent the expiration of the State Court’s

   jurisdiction due to the Debtor’s bankruptcy and to address her alleged failure


   3Findings of fact shall be construed as conclusions of law and conclusions of law shall be
   construed as findings of fact when appropriate. See Fed. R. Bankr. P. 7052.

                                                 3
Case 20-30524-KLP    Doc 62    Filed 03/22/21 Entered 03/22/21 16:29:40      Desc Main
                              Document      Page 4 of 14



   to disclose the existence of a bank account during the divorce litigation. The

   stated purpose of the Motion to Rehear and the Amended Motion was to have

   the State Court rehear and reconsider issues of equitable distribution in light

   of the Debtor’s bankruptcy filing. Respondents neither sought nor obtained

   stay relief from this Court prior to filing the State Court Motions.

         At the Show Cause Hearing, the Debtor testified that the Respondents’

   post-bankruptcy actions in State Court caused her to suffer significant

   emotional distress. The Debtor had been under a great deal of stress for

   various reasons at the time the State Court Motions were filed. It is unclear

   from the record exactly how much the State Court Filings contributed to the

   distress that the Debtor was suffering. The Debtor’s mother had died, her

   father had undergone surgery after a suffering a heart attack, she had two

   special needs children she was home-schooling, she had been going through a

   divorce, and she had just initiated bankruptcy proceedings. She had been

   prescribed medication and had received counseling. However, records

   submitted show that her medication regimen was commenced prior to the

   filing of the State Court Motions. She did not offer documentary evidence

   that supported any claim for expenses incurred for medical or psychological

   care directly as a result of the State Court Motions.

         The Debtor incurred attorney’s fees in the amount of $2460 in

   connection with these show cause proceedings. She incurred $840 in

   attorney’s fees for services rendered in the Adversary Proceeding. The Debtor



                                          4
Case 20-30524-KLP     Doc 62    Filed 03/22/21 Entered 03/22/21 16:29:40         Desc Main
                               Document      Page 5 of 14



   was represented in the Divorce Case by attorney Jay Paul, and she paid him

   $90 for services rendered in connection with the State Court Motions.

                                  Conclusions of Law

         Liability: § 362(a)(1) of the Bankruptcy Code prohibits:

         the commencement or continuation, including the issuance or
         employment of process, of a judicial, administrative, or other
         action or proceeding against the debtor that was or could have
         been commenced before the commencement of the case under this
         title, or to recover a claim against the debtor that arose before the
         commencement of the [bankruptcy] case . . . .

   11 U.S.C. § 362(a)(1). The law in the Fourth Circuit interpreting § 362 and a

   debtor’s entitlement to damages from a creditor pursuant to that section is

   discussed fully in In re Seaton, 462 B.R. 582 (Bankr. E.D. Va. 2011). The test,

   as set forth in Seaton, is that to recover damages for the violation of the

   automatic stay, a debtor must prove that (1) the creditor committed an act

   that violated the stay, (2) the act was willful, and (3) the debtor suffered

   damages as a result. Id. at 591.

         A willful violation occurs when the creditor knows or is charged with

   knowledge of the stay and commits an intentional act in violation of the stay.

   Id. at 592-93. A willful violation does not require a specific intent to violate

   the stay but only to deliberately undertake the act that violates the stay.

   Scott v. Wells Fargo Home Mortg., Inc., 326 F. Supp. 2d 709, 718 (E.D. Va.),

   aff’d sub nom. Scott v. Wells Fargo & Co., 67 F. App’x 238 (4th Cir. 2003).

   Willfulness in the context of § 362(k) must be demonstrated by clear and

   convincing evidence. Skillforce, Inc., v. Hafer, 509 B.R. 523, 529 (E.D. Va.

                                           5
Case 20-30524-KLP        Doc 62     Filed 03/22/21 Entered 03/22/21 16:29:40                 Desc Main
                                   Document      Page 6 of 14



   2014); In re Sheets, No. 12-31723-KLP, 2014 WL 4831339, at *3 (Bankr. E.D.

   Va. Sept. 29, 2014).

           In light of the explicit language of § 362(a)(1) that specifically prohibits

   the “continuation . . . of a judicial . . . proceeding against the debtor that was

   or could have been commenced before the commencement of a case,” it is

   difficult, if not impossible, to see how the Respondents could have

   legitimately believed that filing the Motion to Rehear in State Court for the

   purpose of enhancing a potential recovery against the debtor was not a

   violation of the automatic stay. A prudent party would feel compelled to

   respond to the State Court Motions, the exact concern that the automatic

   stay is designed to alleviate. 4

           By their own admission, Respondents continued to pursue the Divorce

   Case in the State Court despite their actual, direct knowledge of the Debtor’s

   bankruptcy filing. The actions taken by Respondents were intentional and

   willful. Despite Respondents’ contention that the actions were intended to

   preserve the status quo in State Court, the Court finds that Respondents’

   actions in filing the State Court Motions, particularly the Motion to Rehear

   and the Amended Motion, went beyond the preservation of the status quo and



   4“The automatic stay is one of the fundamental debtor protections provided by the
   bankruptcy laws. It gives the debtor a breathing spell from its creditors. It stops all collection
   efforts, all harassment, and all foreclosure actions. It permits the debtor to attempt a
   repayment or reorganization plan, or simply to be relieved of the financial pressures that
   drove him into bankruptcy.” See S. Rep. No. 95–989, 95th Cong., 2d Sess. 54–55 (1978), as
   reprinted in 1978 U.S.C.C.A.N. 5787, 5840–5841. See also Budget Serv. Co. v. Better Homes
   of Va., Inc., 804 F.2d 289, 292 (4th Cir. 1986); In re Banks, 577 B.R. 659, 669 (Bankr. E.D.
   Va. 2017).

                                                   6
Case 20-30524-KLP        Doc 62     Filed 03/22/21 Entered 03/22/21 16:29:40                Desc Main
                                   Document      Page 7 of 14



   amounted to a prohibited continuation of a judicial action against the debtor

   that had been commenced against the Debtor before the Petition was filed or

   to recover a claim against the debtor that arose before the commencement of

   the case, thus violating § 362(a)(1). 5

           The Court notes that no evidence was offered by the Respondents to

   distinguish between the acts of Thomas Payne as opposed to those of Goff and


   5 The Court is cognizant of the Supreme Court’s decision in Taggart v. Lorenzen, 139 S. Ct.
   1795 (2019). In Taggart, the U.S. Supreme Court ruled that a bankruptcy court may hold a
   creditor in civil contempt for attempting to collect on a debt that has been discharged in
   bankruptcy “if there is no fair ground of doubt as to whether the [discharge] order barred the
   creditor’s conduct.” The Court did not address whether the same standard should apply to
   violations of the automatic stay, observing instead that “[t]he purposes of automatic stays
   and discharge orders . . . differ: A stay aims to prevent damaging disruptions to the
   administration of a bankruptcy case in the short run, whereas a discharge is entered at the
   end of the case and seeks to bind creditors over a much longer period.” Id. at 1804. The court
   has found no decision in the Fourth Circuit that has imported the Taggart definition of
   willfulness into § 362.
            A recent Ninth Circuit Bankruptcy Appellate Panel (“BAP”) case applied the Taggart
   standard in upholding a bankruptcy court’s order granting a chapter 7 trustee’s request for
   contempt sanctions for a willful violation of the automatic stay. Suh v. Anderson (In re
   Jeong), BAP No. CC-19-1244-STaF, 2020 WL 1277575 (B.A.P. 9th Cir. March 16, 2020).
   However, the BAP noted that the Ninth Circuit had previously held that the same contempt
   standards apply to both violations of the automatic stay and violations of the discharge
   injunction. Id. at *4 n.3. It is also worth noting that in Jeong, the remedy provided in
   § 362(k) was unavailable to the trustee, as the BAP specifically found that “[a] chapter 7
   trustee, however, is not entitled to seek recovery under § 362(k). Instead, the trustee only
   can recover damages for stay violations under the bankruptcy court's civil contempt power.”
   Id. at *7.
            Regardless, this Court need not determine whether the Taggart standard should be
   adopted as the definition of “willful” as that term is used in § 362(k), because the Court finds
   that even if the Taggart standard is the proper one, there is “no fair ground of doubt” that
   the Respondents were acting in violation of the automatic stay. In so doing, the Court follows
   the example of In re Franklin, 614 B.R. 534 (Bankr. M.D.N.C. 2020). In Franklin, a chapter
   13 case in which the debtor had requested § 362(k) sanctions, the bankruptcy court
   addressed Taggart, noting the distinction between the discharge injunction and the
   automatic stay but finding that “[e]ven if the standard in Taggart applied to § 362(k), no
   reasonable creditor objectively could have believed [the creditor’s] actions in this case did not
   violate the automatic stay” and cautioning that “courts should not extrapolate from Supreme
   Court opinions in a manner that is inconsistent with settled circuit law.” Id. at 546 n.19. See
   also In re Skandis, 621 Bankr. 218, 224 (Bankr. W.D. Mich. 2020) (“Whether Taggart applies
   in contexts other than contempt for violation of the discharge injunction and whether a
   change in existing Sixth Circuit law occurred as a result of Taggart are subject to some
   debate . . . . Regardless, the court is convinced that the Debtor is in contempt of court under
   both Taggart and pre-Taggart precedent in the Sixth Circuit.” (citations omitted)).

                                                   7
Case 20-30524-KLP       Doc 62     Filed 03/22/21 Entered 03/22/21 16:29:40             Desc Main
                                  Document      Page 8 of 14



   Goff, PC. Nevertheless, it is clear that Goff, PC, and its principal, Goff,

   proceeded in State Court in direct violation of § 362(a)(1). That they were

   purportedly acting on behalf of Thomas Payne does not insulate them from

   liability for their own violations. 6 See, e.g., Wohleber v. Skurko (In re

   Wohleber), 596 B.R. 554 (B.A.P. 6th Cir. 2019), appeal dismissed 833 F. App’x

   634 (6th Cir. 2020) (no jurisdiction to decide interlocutory appeal); Valentine

   v. Valentine (In re Valentine), 611 B.R. 622 (Bankr. E.D. Mo. 2020).

          Damages: Section 362(k)(1) provides that “an individual injured by

   any willful violation of a stay provided by this section shall recover actual

   damages, including costs and attorneys’ fees, and, in appropriate

   circumstances, may recover punitive damages.” Actual damages include those

   actually incurred by the debtor, Skillforce, 509 B.R. at 534. The injured

   debtor has the burden of proof to establish actual damages. Seaton, 462 B.R.

   at 595.

          In this case, the Debtor has met the burden of proving damages with

   respect to her attorney’s fees. She has submitted invoices, and it is irrefutable

   the Respondents’ violation of the automatic stay caused the Debtor to seek

   the assistance of counsel and to incur the related fees.




   6It is unclear from the record whether Thomas Payne, who neither testified nor personally
   appeared in these bankruptcy proceedings, was represented during the Court’s August 2020
   evidentiary hearing. Goff and Goff, PC, were represented by their own counsel; however,
   Goff’s counsel did not purport to represent Mr. Payne. Goff, who has filed pleadings in this
   case on behalf of Mr. Payne, did not appear to participate as counsel to Mr. Payne but
   appeared solely as a Respondent. Nevertheless, the Court finds that Mr. Payne was properly
   served with notice of these proceedings and afforded an opportunity to be heard.

                                                8
Case 20-30524-KLP    Doc 62    Filed 03/22/21 Entered 03/22/21 16:29:40       Desc Main
                              Document      Page 9 of 14



         The Debtor has also asked for an award of damages for medical and

   counseling expenses. The causal connection between any medical and

   counseling expenses and the Respondents’ violation of the automatic stay is

   not immediately apparent, as it appears from the evidence that the Debtor’s

   counseling and medication courses were commenced prior to the filing of the

   Petition. There is no evidence as to whether the actions of the Respondents

   caused those courses to be extended. In addition, the medication and

   counseling evidence given to the Court revealed no financial cost to the

   Debtor for the period immediately following the stay violation, even upon

   specific questioning by the Court at the Show Cause Hearing. Pharmacy and

   counseling statements showed either no charge to the Debtor or were silent

   as to amounts paid by the Debtor. Thus, the Court cannot give an award for

   counseling and medical expenses, as the Debtor has failed to carry her

   burden of proving causation and of proving adequate evidence of damages.

         The Court next addresses whether the Debtor is entitled to damages

   for emotional distress. This Court has previously had occasion to examine the

   issue of when damages should be awarded for emotional distress. In Charity

   v. NC Fin. Sols. of Utah, LLC (In re Charity), Adv. Pro. 16-03121-KLP, 2017

   WL 3580173 (Bankr. E.D. Va. Aug. 15, 2017), the Court imposed sanctions on

   a lender that had repeatedly violated the automatic stay. In addressing the

   issue of damages for emotional distress, the Court held:

         Although emotional distress is generally included as an available
         component of “actual damages” under § 362(k), courts are divided

                                         9
Case 20-30524-KLP    Doc 62    Filed 03/22/21 Entered 03/22/21 16:29:40       Desc Main
                              Document     Page 10 of 14



         over when it is appropriate to award emotional distress damages.
         This Court, in In re The Original Barefoot Floors of America,
         Inc., 412 B.R. 769, 776–77 (Bankr. E.D. Va. 2008) and more
         recently in In re Seaton, 462 B.R. 582, 600–603 (Bankr. E.D. Va.
         2011), after noting the absence of definitive precedent in the
         Fourth Circuit, examined cases decided by other circuit courts
         and the decisions of other courts within the Fourth Circuit before
         concluding that damages for emotional distress may be allowed
         under § 362(k)(1).

         In Seaton, Judge St. John found that a number of courts,
         recognizing that emotional damages may be more easily
         manufactured than other types of damages, have held that
         emotional damage awards under § 362(k) must be supported by
         “specific information” rather than “generalized assertions.” 462
         B.R. at 601 (citing Young v. Repine (In re Repine), 536 F.3d 512,
         521–22 (5th Cir. 2008); Fleet Mortg. Grp., Inc. v. Kaneb, 196 F.3d
         265, 270 (1st Cir.1999)). Judge St. John held that the appropriate
         standard is that genuine emotional distress damages should be
         compensable, even in the absence of related financial loss, but
         only if the debtor can clearly establish that he suffered a
         significant harm and demonstrates a causal connection between
         the significant harm and the actions taken in violation of the
         stay. 462 B.R. at 603. This standard has been adopted by other
         circuits and is the standard that should be applied in the instant
         cases.

   2017 WL 3580173, at *10.

         The Court further notes the guidance given in Seaton as to what

   is required to establish damages for emotional distress. In Seaton, the

   court noted that there are various ways to establish significant

   emotional harm. “First, the person could offer corroborating medical

   evidence. Second, non-experts, such as family members, friends, or

   coworkers may testify to manifestations of mental anguish. Third, if

   the violator engaged in egregious conduct, the significant

   emotional distress may be readily apparent without corroborative

                                         10
Case 20-30524-KLP     Doc 62    Filed 03/22/21 Entered 03/22/21 16:29:40     Desc Main
                               Document     Page 11 of 14



   evidence . . . Fourth, even if the conduct is not egregious, the

   circumstances may make it obvious that a reasonable person would

   suffer significant emotional harm.” Seaton, 462 B.R. at 602-03.

         Here, the only evidence the Court has of emotional distress is the

   Debtor’s unrebutted testimony that she in fact was substantially distressed.

   The Court finds that in this instance, the Debtor’s testimony is sufficient to

   support an award for emotional distress. The Court was able to observe the

   demeanor of the Debtor during her testimony, and the distress was readily

   apparent. Considering the egregious actions of the Respondents in violating

   the automatic stay and continuing to insist that their conduct was proper, the

   testimony of the Debtor suffices to support an award for emotional distress. It

   is obvious that a reasonable person would have suffered significant emotional

   harm from the Respondents’ action. The Debtor had understood that upon

   filing her bankruptcy case, litigation in the Divorce Case, for which she had

   already expended $100,000 in attorney’s fees, would be at an end. The actions

   of the Respondents shattered that expectation, and she was distraught to

   discover that the Divorce Case was continuing. The Court will award the

   Debtor the sum of $1000 as compensation for emotional distress.

         The remaining question is whether the Debtor is entitled to an award

   of punitive damages. The standard for an award of punitive damages is set

   forth in In re Seaton. “Relevant factors courts consider when determining

   whether punitive damages should be awarded include: (1) the nature of the



                                          11
Case 20-30524-KLP     Doc 62    Filed 03/22/21 Entered 03/22/21 16:29:40        Desc Main
                               Document     Page 12 of 14



   creditor's conduct; (2) the creditor's ability to pay damages; (3) the motive of

   the creditor; and (4) any provocation by the debtor. Id. An award of punitive

   damages is often limited to those cases where there is egregious, intentional

   misconduct.” 462 B.R. at 595 (citing Rawles v. Wych (In re Rawles), Adv. No.

   08-00555, 2009 WL 2924005, at *2 (Bankr. D. Md. June 18, 2009). See also

   Edwards v. B & E Transport, LLC (In re Edwards), 607 B.R. 530, 538 (Bankr.

   W.D. Va. 2019) (awarding punitive damages when the creditor was informed

   that its conduct was in violation of the automatic stay but failed to correct its

   violation). The award of punitive damages lies within the discretion of the

   court. See In re Nimitz, Case No. 19-12741-BFK, 2019 WL 7580141, at *5

   (Bankr. E.D. Va. Dec. 16, 2019); Brown v. Pit Road Auto Service, (In re

   Brown), No. 07–30283–KRH, 2007 WL 2254664, at *3 (Bankr. E.D. Va. Aug.

   3, 2007).

          In this case, the behavior of the Respondents was in flagrant disregard

   of the automatic stay. Goff was aware of the stay but continued to act in the

   State Court. In the Amended Motion, the Respondents pled that “your

   Plaintiff’s [sic] has a good faith belief that the bankruptcy filing . . . was

   initiated prior to entry of the Final Decree of divorce . . . in an effort to avoid

   the Court’s balancing of the equities between the parties in this matter.” The

   Amended Motion then went on to request a rehearing of the matters

   previously adjudicated in the State Court. This was done despite the inquiry

   of the State Court as to the effect of the Debtor’s filing the bankruptcy case



                                            12
Case 20-30524-KLP          Doc 62    Filed 03/22/21 Entered 03/22/21 16:29:40   Desc Main
                                    Document     Page 13 of 14



   and was in effect a request that the State Court ignore the bankruptcy filing

   and continue the Divorce Case against the Debtor. Even a superficial inquiry

   into the effect of the bankruptcy filing and the automatic stay would have

   revealed that continuation of the Divorce Case constituted a violation of the

   automatic stay. Instead, as late as the April 15, 2020, hearing on the

   Application for a rule to show cause, the Respondents continued to insist that

   filing the State Court Motions was proper, causing the Court to hold an

   evidentiary hearing that the Debtor was obliged to expend the effort and

   expense to prepare for. The Court cannot sanction these actions.

             All the factors set forth in Seaton favor the Debtor. The Respondents’

   conduct was egregious and was motivated by the desire to enhance Mr.

   Payne’s position in the Divorce Case, in defiance of the automatic stay. The

   evidence regarding the Respondents’ ability to pay supports an award.7 In

   addition, there is no evidence of provocation by the Debtor. Therefore, the

   Court will award punitive damages in the sum of $2,500.

             The Court finds that the attorney’s fees the Debtor incurred in

   connection with the impermissible State Court Filings are reasonable and

   related to the stay violation; however, the fees associated with the Adversary

   Proceeding are not compensable. The filing of the Adversary Proceeding did

   not violate the stay, and the Adversary Proceeding was filed in May 2020,

   well after the February 2020 State Court Filings. Therefore, the Court will



   7   Goff testified that his annual income was at least $350,000.

                                                   13
Case 20-30524-KLP      Doc 62    Filed 03/22/21 Entered 03/22/21 16:29:40    Desc Main
                                Document     Page 14 of 14



   award damages against the Respondents jointly and severally in the total

   amount $6050, of which $90 is attributable to Mr. Paul’s fees, $2460 is

   attributable to Mr. Wilson’s fees, $1000 represents damages for emotional

   distress, and $2500 represents punitive damages. The Court views the

   Motion for Attorney’s Fees to be the Debtor’s submission of her attorney’s

   fees, as requested by the Court at the Show Cause Hearing and considers the

   motion to be resolved by the relief granted herein and in the accompanying

   order.

            A separate order shall issue.

   Signed: March 22, 2021

                                           /s/ Keith L. Phillips
                                     United States Bankruptcy Judge
                                     Entered on Docket: March 22, 2021

   Copies to:

   Cheryl Cibula Payne
   7610 Courthouse Road
   Prince George, VA 23875

   James H. Wilson, Jr.
   4860 Cox Road, Suite 200
   Glen Allen, VA 23060

   James M. Goff, II
   James M. Goff, II, P.C.
   10310 Memory Lane, Suite 2C
   Post Office Box 313
   Chesterfield, VA 23832




                                            14
